MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                               Sep 21 2016, 8:19 am
regarded as precedent or cited before any
                                                                         CLERK
court except for the purpose of establishing                         Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Scott Lewis                                           Mark E. Miller
David A. Lewis                                           Bowers Harrison LLP
Jeffersonville, Indiana                                  Evansville, Indiana

                                                         C. Gregory Fifer
                                                         Applegate Fifer Pulliam LLC
                                                         Jeffersonville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

City of Jeffersonville, Indiana,                         September 21, 2016
and City of Jeffersonville                               Court of Appeals Case No.
Sanitary Sewer Board,                                    10A01-1511-PL-1967
Appellants-Defendants,                                   Appeal from the Clark Circuit
                                                         Court
        v.                                               The Honorable Vicki L.
                                                         Carmichael, Judge
Environmental Management                                 Trial Court Cause No.
Corporation,                                             10C04-0808-PL-757
Appellee-Plaintiff




Crone, Judge.



Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016    Page 1 of 15
                                             Case Summary
[1]   This is the third appeal brought by the City of Jeffersonville (“Jeffersonville”)

      and the City of Jeffersonville Sanitary Sewer Board (“Sewer Board”)

      (collectively “the City”) from the trial court’s award of attorney’s fees in favor

      of Environmental Management Corporation (“EMC”). This Court has twice

      reversed the trial court’s fee award and remanded for redetermination and

      recalculation of recoverable attorney’s fees. See City of Jeffersonville v. Envtl.

      Mgmt. Corp., 954 N.E.2d 1000 (Ind. Ct. App. 2011), and City of Jeffersonville v.

      Envtl. Mgmt. Corp., No. 10A01-1210-PL-485, 2013 WL 2716135 (June 12,

      2013), trans. denied (“EMC I” and “EMC II” respectively). The City again

      appeals arguing that the trial court abused its discretion yet a third time in

      determining and calculating the attorney’s fees incurred and recoverable by

      EMC as a result of its contempt claim against the City. Finding no abuse of

      discretion, we affirm.


                                 Facts and Procedural History
[2]   The relevant facts and procedural history as recited in the most recent

      memorandum decision by another panel of this Court in EMC II follow:


              On May 1, 2004, Jeffersonville through the Sewer Board entered
              into a contract (the Contract) with EMC for the operation and
              maintenance of Jeffersonville’s sewer system. EMC was
              obligated to operate and maintain the sewer system in accord
              with state, federal and other requirements. The Contract
              contained a notice and cure provision giving both parties the
              right to terminate “in the event of a material breach or


      Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 2 of 15
        unsatisfactory performance of a material obligation” upon 90
        days’ prior notice. [EMC I, 954 N.E.2d at 1004.]


        On April 15, 2008, the Sewer Board held a public meeting where
        Mayor Thomas Galligan of Jeffersonville (Mayor Galligan)
        discussed his concerns with EMC’s performance. Although not
        recorded in the meeting minutes, the Sewer Board instructed its
        attorney to first send written notice to EMC regarding its
        deficient operation and maintenance of the sewer treatment
        system and then to send a notice terminating the Contract if
        “EMC had not corrected the issues within 90 days.” Id. at 1005.
        On April 18, 2008, the attorney sent EMC a letter requesting
        detailed operational documentation, inspection or investigation
        results, and records “including lists of equipment and equipment
        maintenance, a history of work performed, and customer
        complaints.” Id. However, the letter did not indicate that the
        City intended to terminate the Contract if the performance issues
        were not corrected within 90 days. EMC later informed
        Jeffersonville that the Sewer Board’s April 18 letter “requested
        documentation that exceeded EMC's production obligations
        under the Contract.” Id. In its August 7, 2008 letter, the City
        notified EMC that they were terminating the Contract because
        EMC had failed to provide records requested by the City’s April
        18 letter and had failed to correct the operational deficiencies
        previously identified at the April 15 meeting. EMC later
        responded that the City still had not provided EMC with written
        notice of a specific material breach or unsatisfactory performance
        as contractually required prior to termination.


        On August 18, 2008, EMC filed its complaint for declaratory
        judgment, breach of contract, and specific performance, as well
        as a motion for preliminary injunction and expedited hearing. On
        August 22, 2008, the trial court approved the parties’ agreed
        entry and order (Agreed Entry) vacating and resetting the
        preliminary injunction hearing. Under the Agreed Entry, the
        parties agreed to maintain the status quo until a ruling on EMC's

Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 3 of 15
        preliminary injunction motion, and that the City would neither
        interfere with EMC’s access to the sewer facilities, nor hire EMC
        employees pending the ruling on the preliminary injunction. On
        September 12, 2008, the matter was referred to mediation. On
        September 23, 2008, the City filed its answer, a counterclaim
        against EMC, and its response to EMC’s preliminary injunction
        request. The City’s counterclaim included fraudulent inducement
        and damages resulting from EMC’s acts or omissions. On
        October 17, 2008, in a separate cause of action, EMC filed a
        complaint against the City, alleging a violation of Indiana’s Open
        Door Law. On October 23, 2008, EMC filed its motion to
        dismiss the City’s counterclaim in the breach of contract action,
        which was later denied.


        On December 1, 2008, Mayor Galligan, accompanied by two
        police officers, arrived at the sewer plant “and took over its
        operations, declaring that EMC could no longer have access to
        the [p]lant or the treatment system.” Id. at 1007. That same day,
        EMC filed “a verified information for contempt, a motion to
        enjoin further violation of the Agreed Entry, and a motion for an
        emergency hearing thereon against the City.” Id. On December
        3, 2008, the City filed its verified response to EMC’s contempt
        motion. In addition to denying that it violated the Agreed Entry,
        the City made a counter-motion for contempt against EMC,
        alleging that EMC had violated alternative dispute resolution
        rules by filing a notice of tort claim and a second Open Door
        Law complaint against the City subsequent to the Agreed Entry.


        Thereafter, both parties moved for summary judgment, which the
        trial court denied on February 24, 2009. The trial court also
        consolidated EMC’s four claims—two Open Door claims, breach
        of contract, and the City’s contempt—as well as the City’s
        counterclaim for trial. A lengthy bench trial ensued, stretching
        over three separate trial periods in June, July and December
        2009. On April 12, 2010, the trial court entered judgment in favor
        of EMC on all four of its claims and the City’s counterclaim,

Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 4 of 15
        awarded damages to EMC, and ordered the City to pay EMC’s
        attorney fees and costs. In addition to post-judgment interest, the
        trial court awarded EMC its lost profits of $268,560.39 from
        operation of the sewer plant and attorney fees and costs in the
        amount of $315,554.04.


        The City appealed raising six issues of alleged trial court error
        including EMC’s breach of contract, Open Door Law, and
        contempt claims as well as the trial court’s award of attorney fees
        and costs. Id. at 1003. We affirmed in part, reversed in part and
        remanded. Id. at 1016-17. Regarding the breach of contract
        issue, we found that the City's “April 18 letter did not provide
        EMC with written notice that the City intended to terminate the
        Contract,” and did not “allege inadequate performance.” Id. at
        1008-[0]9. This court therefore concluded that “the trial court did
        not err in concluding that the City breached its contract with
        EMC.” Id. at 1009. Regarding the Open Door Law Claims, we
        concluded that EMC waived its claims by failing to timely file
        them. Id. at 1011. Regarding the contempt action, we rejected the
        City’s argument “that it did not violate the Agreed Entry because
        EMC violated it first.” Id. at 1012. Because “the City has not
        disputed that it violated the Agreed Entry,” we held that “the
        trial court did not abuse its discretion in finding the City in
        contempt of the Agreed Entry.” Id.


        We next reviewed the trial court’s award of $315,554.04 in
        attorney fees and costs to EMC. The City argued that this award
        was an abuse of discretion because it was awarded “without
        regard to whether the [attorney] fees were incurred in relation to
        the Open Door Complaints, the contempt of the Agreed Entry,
        or the breach of contract Complaint.” Id. We concluded that the
        trial court had abused its discretion and remanded “to the trial
        court with instructions that the trial court modify its award of
        [attorney] fees and costs to EMC to include only the amount of
        [attorney] fees EMC incurred as a result of its contempt


Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 5 of 15
        complaint and costs reflecting EMC’s losses for filing fees and
        statutory witness fees.” Id. at 1017.


        On July 26, 2012, the trial court held a hearing on attorney fees.
        EMC introduced affidavits and time sheets from five of its
        attorneys at the law firms of Applegate Fifer Pulliam LLC
        [(“AFP”)] and Bowers Harrison LLP [(“Bowers Harrison”)].
        Two of the attorneys’ affidavits contained the following
        statements:


                 3. In order for EMC to prove that the City’s actions
                 on December 1, 2008 violated the Agreed Order,
                 EMC had to prove at trial that the City had violated
                 the terms of the Agreed Order, and that the City had
                 no contractual authority to physically remove EMC
                 without prior notice from the City’s [wastewater]
                 treatment and collection facilities.

                 4. Due to the City’s defenses to EMC’s claim that the
                 City violated the Agreed Order, EMC had to prove at
                 trial that the City had no contractual authority to
                 physically remove EMC without prior notice from
                 the City’s wastewater treatment and collection
                 facilities in order for EMC to prove that the City’s
                 action on the [sic] December 1, 2008 violated the
                 Agreed Order.

                 5. Due to the City’s defenses to EMC’s claim that the
                 City violated the Agreed Order, EMC had to prove at
                 trial that the City had no contractual authority to take
                 its actions on December 1, 2008, and that EMC had
                 been damaged by the City’s violation of the Agreed
                 Order.


        Affidavits from EMC’s three other attorneys contained
        substantially similar allegations. As a result, each attorney
Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 6 of 15
        requested fees that admittedly pertained to both EMC’s contempt
        and breach of contract claims.


        On September 26, 2012, the trial court issued its Findings of
        Fact, Conclusions of Law, and Judgment awarding EMC’s
        attorney fees. The trial court found that EMC filed “its
        Complaint for Declaratory Judgment, Breach of Contract, and
        Specific Performance and its Plaintiff's Motion for Preliminary
        Injunction and Expedited Hearing;” that the parties’ Agreed
        Entry required maintenance of the status quo; and that EMC
        requested that the City be found in contempt of the Agreed
        Order. However, the trial court found that “[t]he City’s actions
        made it necessary for EMC to prove that it had the right to
        operate the facilities, that the City lacked the authority to
        interfere with EMC’s rights, and that EMC was damaged.” The
        trial court also found that the Contract terminated on April 30,
        2010 and “but for the City’s violation of the Agreed Order,
        EMC’s right to operate the facilities would have remained
        unimpaired through the contract termination date.” The trial
        court further concluded that to prove the City’s contempt, EMC
        had to not only prove the City’s violation of the Agreed Order
        but because the City asserted its contractual authority as a
        defense to the contempt claim, EMC “had to prove that the City
        had no contractual authority to physically remove EMC without
        prior notice from the City’s wastewater treatment and collection
        facilities.” The trial court also concluded that “[s]olely due to the
        contemptuous acts of the Defendants, EMC was required to
        provide its lost profit damages at the trial of this case.”


        The trial court calculated attorney fees from December 1, 2008 to
        February 23, 2010 as “$170,754.54 to the firm of [Bowers
        Harrison], and [attorney] fees of $76,195.50 to the firm of [AFP]
        [ ... ], for a total of $246,950.04.” The trial court then deducted
        fees in the amount of $19,644.91 for EMC’s Open Door Law
        claims during the same period. It awarded EMC attorney fees of


Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 7 of 15
              $227,305.13, to which it added post-judgment interest of eight
              percent, resulting in a total award of $269,004.47.


      EMC II, slip op. at *1-4 (some alterations added) (record citations omitted).


[3]   The City appealed, arguing that the trial court improperly awarded attorney’s

      fees for legal services unrelated to EMC’s contempt claim. A second panel of

      this Court again reversed the trial court’s award of attorney’s fees to EMC.

      Specifically, the Court held,


              [T]he trial court abused its discretion by not specifically
              apportioning the attorney fees so as to impose fees only for the
              contempt claim. Although the trial court excluded attorney fees
              incurred either as a result of the unsuccessful Open Door Law
              claims or after trial had concluded, it again awarded “blanket
              compensation” to include fees incurred in the breach of contract
              claim. We therefore reverse the trial court’s award of attorney
              fees to EMC, and remand for a determination as to the amount
              of attorney fees incurred solely for the prosecution of the
              contempt claim.


      Id. at *6 (citation omitted).


[4]   The trial court held remand hearings in April and July 2015. After considering

      extensive evidence and testimony, and conducting a “careful analysis of the

      time slips of Bowers Harrison’s attorneys and the time slips of AFP’s attorneys,

      as well as the trial transcript, the post-trial briefs and opinion, and the first

      appellate briefs and opinion,” the trial court entered detailed findings of fact

      and conclusions thereon awarding EMC $191,472.74 in attorney’s fees plus

      post-judgment interest of $82,128.69. Appellants’ App. at 10-36. The City now

      Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 8 of 15
      appeals for a third time. We will provide additional facts in our discussion as

      necessary.


                                     Discussion and Decision
[5]   The sole issue presented for our review is whether the trial court abused its

      discretion in determining and calculating the amount of attorney’s fees

      recoverable by EMC as a result of its contempt claim against the City. We

      begin by reiterating our well-settled standard of review:


              We review an award of attorney’s fees keeping in mind that a
              trial court is afforded broad discretion in awarding attorney’s fees
              and expenses. In light of that standard, we will only reverse a
              trial court’s decision when an abuse of discretion is apparent. A
              trial court has abused its discretion when its decision is clearly
              against the logic and effect of the facts and circumstances before
              it.


      EMC I, 954 N.E.2d at 1012-13 (citations omitted). On appeal, we neither

      reweigh the evidence nor judge the credibility of witnesses. In re Paternity of

      Pickett, 44 N.E.3d 756, 771 (Ind. Ct. App. 2015). We presume the trial court

      properly exercised its discretion in making its award and we will reverse only

      when “there is no evidence to support the award.” Witt v. Jay Petroleum, Inc.,

      964 N.E.2d 198, 205 (Ind. 2012).


[6]   Additionally, at the City’s request, the trial court entered findings of fact and

      conclusions thereon pursuant to Indiana Trial Rule 52. Again, our standard of

      review is well settled.



      Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 9 of 15
              First, we determine whether the evidence supports the findings
              and second, whether the findings support the judgment. In
              deference to the trial court’s proximity to the issues, we disturb
              the judgment only where there is no evidence supporting the
              findings or the findings fail to support the judgment. We do not
              reweigh the evidence, but consider only the evidence favorable to
              the trial court’s judgment. Challengers must establish that the
              trial court’s findings are clearly erroneous. Findings are clearly
              erroneous when a review of the record leaves us firmly convinced
              a mistake has been made.


      Estate of Kappel v. Kappel, 979 N.E.2d 642, 651-52 (Ind. Ct. App. 2012) (citations

      and quotation marks omitted).


[7]   We observe that once a party is found in contempt, the trial court has the

      inherent authority to compensate the aggrieved party for losses and damages

      resulting from another’s contemptuous actions. EMC I, 954 N.E.2d at 1013.

      This compensation can include an award of attorney’s fees. Id. However, an

      award of attorney’s fees is “appropriately limited to those fees incurred because

      of the basis underlying the award.” Nance v. Miami Sand & Gravel, LLC, 825
N.E.2d 826, 838 (Ind. Ct. App. 2005), trans. denied. The party requesting an

      assessment of attorney’s fees bears the burden of proving an appropriate

      allocation of fees between issues for which attorney’s fees may be assessed and

      those for which they may not. Id. “‘While a perfect breakdown is neither

      realistic nor expected, a reasonable, good faith effort is anticipated.’” Id.

      (quoting Shell Oil Co. v. Meyer, 684 N.E.2d 504, 525 (Ind. Ct. App. 1997), aff'd in

      relevant part, 705 N.E.2d 962, 981 (Ind. 1998)). Moreover, “[t]he trial judge

      possesses personal expertise that he or she may use when determining

      Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 10 of 15
      reasonable attorney’s fees.” Weiss v. Harper, 803 N.E.2d 201, 208 (Ind. Ct. App.

      2003).


[8]   In determining which attorney’s fees were incurred as a result of the City’s

      contempt and therefore recoverable by EMC, the trial court divided the time

      slips for EMC’s attorneys into three groups: (1) time slips relating to EMC’s

      claims for breach of contract, Open Door Law violations against the City, and

      the City’s breach of contract claims and constructive fraud claims; (2) time slips

      relating solely to the complaint for contempt; and (3) time slips relating to a

      combination of contempt and other legal issues. Appellants’ App. at 13. The

      parties agree with one another, and with the trial court, that no fees are

      recoverable from the first group of time slips and that all the fees are recoverable

      from the second group of time slips. Regarding the third group of time slips,

      the trial court determined that a percentage of those fees were incurred based on

      the City’s contempt and thus were recoverable by EMC. It is the trial court’s

      decision to award these fees that the City now challenges.


[9]   In considering the third group of time slips, the trial court found in relevant

      part,


               13. A percentage of the third group of Bowers Harrison and
               [AFP] time slips relating to a combination of contempt and other
               legal issues are included in the calculation of EMC’s attorney’s
               fees … because precisely extricating just the contempt from these
               time slips requires an apportionment of the fees. These
               percentages are based off of a careful analysis of the trial
               transcripts [and] post-trial briefs[] and represent the percentage of
               documents that directly relate solely to EMC’s complaint for

      Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 11 of 15
               contempt for each respective phase of the case. Recognizing the
               extent of the impracticality of requiring EMC and its attorneys to
               extricate and apportion fractions of each individual time slip as
               relating solely to the complaint for contempt (the time slips for
               which date back as long as seven years prior), this Court finds
               that the application of these percentages to the third group of
               time slips represents the most accurate and practical allocation of
               the attorney fees directly relating solely to the prosecution of
               EMC’s complaint for contempt. The Court finds that the
               allocated percentages of the documents directly relating solely to
               the complaint for contempt for each phase of the case is
               representative of the percentage of time EMC’s attorney’s [sic]
               spent working directly relating solely to the contempt issues, and
               therefore the application of these percentages to the attorney’s
               fees related to the time slips with combined legal issues for each
               respective phase accurately apportions EMC’s attorney’s fees
               related directly related solely to the prosecution of the complaint
               for contempt.


       Id. at 14.


[10]   In determining the applicable percentages, the trial court analyzed the trial

       transcript and post-trial briefs, searching for eight “key terms” identified by

       EMC as terms solely related to its contempt claim. 1 Based upon its analysis,

       the trial court concluded that seventy-eight percent of the transcript pages

       directly related to EMC’s contempt claim, and therefore seventy-eight percent

       of the fees incurred during the pretrial and trial period were recoverable.

       Similarly, the court concluded that thirty-two percent of the post-trial briefing




       1
        Those key terms were: contempt, Agreed Order, Consent Decree, December 1st, Hydrogen Sulfide,
       Damages, Environmental Protection Agency, and EPA. Appellants’ App. at 15.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 12 of 15
       pages directly related to EMC’s contempt claim, and therefore thirty-two

       percent of the fees incurred during the post-trial period were recoverable. Based

       upon these calculations, the trial court awarded EMC $191,472.74 in attorney’s

       fees.


[11]   The City does not specifically challenge the trial court’s findings in this regard,

       but argues that the trial court abused its discretion in awarding EMC any

       amount of fees from the third group of time slips and points to one sentence

       from EMC II which states, “We therefore reverse the trial court’s award of

       attorney fees to EMC, and remand for a determination as to the amount of

       attorney fees incurred solely for the prosecution of the contempt claim.” EMC II,

       slip op. at *6. The City focuses on the word “solely” in that sentence and

       complains that EMC proved that it incurred only $18,968 of attorney’s fees

       “solely” for the contempt claim because the time slips for those fee entries were

       the only ones that were specifically delineated with the term “contempt.”

       Appellants’ Br. at 7. Thus, the City argues, the trial court abused its discretion

       in awarding EMC any attorney’s fees other than those in the second group of

       time slips that were specifically delineated.


[12]   However, a single sentence or single word should not be taken out of context

       and read in isolation to lead to as restrictive of a result as the City suggests.

       Indeed, the City wholly ignores the specific holding of EMC I in which the

       Court stated that, “We remand to the trial court with instructions that the trial

       court modify its award of attorney’s fees to reflect only the amount EMC

       incurred in relation to its contempt Complaint.” EMC I, 954 N.E.2d at 1013

       Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 13 of 15
       (emphasis added). This holding is consistent with the discussion in the body of

       EMC II, which provided that an award of attorney’s fees should be limited to

       fees incurred “as a result of” the contempt.” EMC II, slip op. at *4. Contrary to

       the City’s assertions, the holdings in the prior appeals in this matter did not

       deprive the trial court of its considerable discretion to award any and all

       attorney’s fees incurred by EMC in relation to and as a result of the contempt

       claim. The trial court was specifically directed to calculate the amount of

       attorney’s fees incurred by EMC as a result of the contempt claim but to refrain

       from awarding EMC “blanket compensation” to include fees incurred as a

       result of the breach of contract claim. EMC I, 954 N.E.2d at 1013; EMC II, slip

       op. at *6. The trial court followed that directive by carefully analyzing the

       voluminous record to determine an accurate apportionment of EMC’s

       attorney’s fees from this third group of time slips between its contempt claim

       and its other claims for which attorney’s fees are not recoverable. The trial

       court’s extensive and detailed findings and conclusions reflect its thorough and

       thoughtful examination of the record. We commend the trial court for

       undertaking this daunting task.


[13]   The City maintains that the “key terms” methodology proffered by EMC and

       applied by the trial court in determining the apportionment of attorney’s fees

       was arbitrary and unreasonable. However, recognizing the “impracticality” of

       extricating and apportioning fractions of each individual time slip as relating to

       the contempt, the trial court concluded in its considerable discretion that, under

       the specific circumstances presented in this complex litigation, application of


       Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 14 of 15
       the key terms methodology to determine what percentages of the attorney’s fees

       were directly related to the contempt represented “the most accurate and

       practical” way to apportion fees. Appellants’ App. at 14. We will not second-

       guess this determination. The trial court sat through the evidence and the

       testimony and therefore possesses unique knowledge of the case and has

       personal expertise that places her in the best position to determine reasonable

       attorney’s fees. See Witt, 964 N.E.2d at 203 (observing considerable trial court

       discretion in both determining whether to find a party in contempt and in

       apportioning amount of attorney’s fees as sanction for contempt). Moreover,

       EMC was not required to submit an exact breakdown of its attorney’s fees, and

       we think that its submission of detailed affidavits explaining the use of the key

       terms methodology constituted a reasonable, good-faith effort to aid the trial

       court in properly allocating its attorney’s fees between issues for which

       attorney’s fees may be assessed and those for which they may not. We cannot

       say that the trial judge’s decision to apply this methodology in combination

       with her observing the trial was clearly against the logic and effect of the facts

       and circumstances before it.


[14]   Based on the foregoing, we conclude that trial court did not abuse its discretion

       in determining and calculating the amount of attorney’s fees recoverable by

       EMC. The judgment of the trial court is affirmed in all respects.


[15]   Affirmed.


       Kirsch, J., and May, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1511-PL-1967 | September 21, 2016   Page 15 of 15